PER CURIAM:
The district court denied the habeas corpus petition of McGee, a state prisoner, without an evidentiary hearing. Giving this pro se application the liberal construction which is required by Haines v. Kerner, 404 U.S. 519, 92 S.Ct. 594, 30 *1235L.Ed.2d 652 (1972), it appears that the appellant claims he was denied the right to appeal. Without any intimation as to the merits of the case, it is our conclusion that the judgment of the district court denying the petition should be vacated and the cause remanded for an evidentiary hearing. At the evidentiary hearing, the appellant’s proof must meet the standards set forth in Worts v. Dut-ton, 395 F.2d 341 (5th Cir. 1968) and Fitzgerald v. Estelle, 505 F.2d 1334 (5th Cir. 1974).
Vacated and remanded.